DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 12.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.
Applicants argue Nakabayashi in context is related to fixing particle cracking that is specific to core-shell-type composite particle structures with volume-changing active material (P8/¶2). Nakabayashi is specific to primary particles. Nakabayashi is directed to core-shell primary particles having a high capacity (e.g., abstract, [0003]). Therefore, Nakabayashi is related to fixing particle cracking that is related to core-shell primary particles of volume-changing active material having a high capacity. 
Applicants argue particle cracking can be avoided entirely by simply using pure active material particles instead of complex composite particles with internal pores (P8/¶2). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 
Applicants argue the cracking that occurs in the solid electrolyte when volume-changing active material particles are used is a problem discovered by the inventors as noted above and was not generally recognized in the prior art (P8/¶3). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the cracking that occurs in the solid electrolyte when volume-changing active material particles are used is a problem that was not generally recognized in the prior art must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." Applicants who allege the inventor discovered the source of a problem must provide evidence substantiating the allegation, either by way of affidavits or declarations, or by way of a In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Applicants argue there is no basis to swap out the active material particles of Tsuchida for the active material particles of Nakabayashi to address a problem that was not recognized by either reference (P8/¶3). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Nakabayashi discloses the active material particles improve the capacity and cycle characteristics (see active material, [0034]). Therefore, there is a basis to swap out the active material particles of Tsuchida for the active material particles of Nakabayashi.
Applicants argue a core-shell-type composite particle structure as taught by Nakabayashi is much more complicated and much more expensive to produce than simply grinding an active material into a powder (P8/¶4). Nakabayashi is directed to core-shell primary particles as detailed above. It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the cracking that occurs in the solid electrolyte when volume-changing active material particles are used is a problem that was not generally recognized in the prior art must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." The Office can find no mention that the method of forming the active material of Nakabayashi is much more complicated and much more expensive than conventional active material particles. Nakabayashi discloses the active material is formed by melt quenching silicon or tin (e.g., 
Applicants argue adding additional pores to any type of active material particle will implicitly reduce capacity (P8/¶4). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the cracking that occurs in the solid electrolyte when volume-changing active material particles are used is a problem that was not generally recognized in the prior art must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." Nakabayashi discloses an active material particle with pores have high capacity (e.g., [0020]), and further discloses an active material particle with pores (e.g., Example 3) has a higher discharge capacity than a similar active material particle without pores (e.g., Comparative Example 2). Therefore, adding additional pores to any type of active material particle will not implicitly reduce capacity.
Applicants argue one of ordinary skill in the art would be steered away from the use of a complex, expensive, lower-capacity material as a substitute for a cheaper, simpler and higher-capacity material unless there was some great benefit reasonably expected from the complex, expensive, lower-capacity material (P9/¶1). The active material of Nakabayashi is not more expensive and does not have a lower capacity as detailed above. Further, Nakabayashi discloses the benefit of improved capacity and cycle characteristics as detailed above. Therefore, one of 
Applicants argue the reduction to cracking at solid electrolyte interface was not recognized in the prior art of record (P9/¶1). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue "[a] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified" (P9/¶2). However, "discovery of the cause of a problem … does not always result in a patentable invention … [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979). Applicants who allege the inventor discovered the source of a problem must provide evidence substantiating the allegation, either by way of affidavits or declarations, or by way of a clear and persuasive assertion in the specification. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Applicants argue the Examiner's conclusions are based on hindsight bias assuming that one of ordinary skill in the art understood that volume-changing active material particles caused solid electrolyte cracking, and that such cracking could be mitigated via the use of active material particles with internal pores (P9/¶3). The Office was addressing the applicants argument that volume-changing of Nakabayashi would quickly tear apart the anode-to-electrolyte interface during cycling. Therefore, the conclusions are based on the applicants argument that volume-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725